EXHIBIT 10.1


SINO-AMERICAN DEVELOPMENT CORPORATION


STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of December 11, 2006
by and among SINO-American Development Corporation, a Nevada corporation (the
“Company”) and each of the undersigned purchasers identified on the signature
pages hereto and on Schedule A attached hereto (collectively, the “Purchasers”).


WHEREAS, subject to the terms and conditions of this Agreement and the other
documents or instruments contemplated hereby:


A. The Company desires to sell and issue to Purchasers and Purchasers desires to
purchase from the Company 12,505,000 newly issued shares (the “Shares”) of the
Company’s common stock, par value $0.001 (the “Common Stock”) for an aggregate
subscription price of Twelve Thousand Five Hundred Five dollars ($12,505); and


B. After the Closing (as defined in Section 2), the Company may effect a
Spin-Off (as defined and described more fully in Section 4.1) of the Company’s
sole operating subsidiary.


NOW, THEREFORE, the parties hereby agree as follows:
 
Section 1. Purchase and Sale.


1.1  Shares to be Purchased and Sold. On the terms and subject to the conditions
of this Agreement, at the Closing, the Company shall sell, issue, and deliver to
Purchasers, and Purchasers shall purchase, acquire and accept delivery of fully
paid and non-assessable Shares.
 
1.2  Purchase Price. Subject to the terms and conditions of this Agreement, as
consideration for the Shares, Purchasers hereby agrees to pay and deliver to the
Company’s designated agent, Etech Securities, Inc., at the Closing an aggregate
of Twelve Thousand Five Hundred Five dollars ($12,505) (the "Purchase Price").


1.3  Review of Documents. Purchasers’ purchase of the Shares shall be subject to
and conditional upon its reasonable review of corporate records and documents
relating to the Company’s financial, business and legal condition (“Due
Diligence”). The Company acknowledges that the Purchasers and its
representatives, accountants, lenders, guarantors and counsel, (collectively the
"Representatives") shall be entitled to perform such Due Diligence as the
Purchasers and its Representatives deem necessary prior to the Closing. The
Company hereby agrees to promptly provide Purchasers with such available Due
Diligence information as Purchasers and its Representatives shall reasonably
request, including but not limited to the Company’s: (i) Articles of
Incorporation, (ii) Bylaws, (iii) minutes of Board of Director meetings, (iv)
financial statements, (iv) tax returns, or (v) material agreements.


 
1

--------------------------------------------------------------------------------

 
Section 2. Closing.
 
2.1  Time and Place. The closing of the purchase and sale of the Shares (the
"Closing") shall take place at the offices of Richardson & Patel LLP, 10900
Wilshire Boulevard, Suite 500, Los Angeles, California 90024 on or before
December 11, 2006, or such other date and time as the parties may mutually agree
(the “Closing Date”), upon satisfaction of the closing conditions set forth in
Section 3 of this Agreement.


2.2  Escrow. The Company agrees to execute and deliver an escrow agreement
substantially in the form attached as Exhibit A (the “Escrow Agreement”) with a
mutually acceptable escrow agent (“Escrow Agent”) for this transaction, which
Escrow Agent shall hold and distribute the Purchase Price and the Shares as
required by the terms of this Agreement and the Escrow Agreement.


Section 3. Conditions to Closing.


3.1   Conditions to Obligations of Purchasers. The obligations of Purchasers
under this Agreement shall be subject to each of the following conditions:


(a)  Closing Deliveries. At the Closing, the Company shall have delivered or
caused to be delivered to the Escrow Agent the following:


(i) this Agreement, duly executed by the Company;


(ii) the Registration Rights Agreement referred to in Section 8 below, duly
executed by the Company;


(iii) a duly executed copy of the Assignment and Assumption Agreement referred
to in Section 4.1 below;


(iv) a copy of the transfer agent instruction letter delivered to Company’s
transfer agent directing the issuance of the Shares to the Purchasers; and


(v) such other documents as Purchasers or its counsel may reasonably request in
connection with the transactions contemplated hereby.


(b)  Truthfulness and Accuracy of Representations and Warranties. The
representations and warranties of the Company contained herein shall be true in
all material respects at the Closing, with the same effect as though made at
such time. The Company shall have performed in all material respects all
obligations and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by it at
or prior to the Closing.


 
2

--------------------------------------------------------------------------------

 
(c)  Satisfaction of Closing Conditions of Related Stock Purchase Agreement. All
of the Closing conditions set forth in the separate Stock Purchase Agreement of
even date herewith between Purchasers and certain stockholders (the “Selling
Stockholders”) of the Company shall have been fully satisfied.


3.2   Conditions to Obligations of Company. The obligations of the Company under
this Agreement shall be subject to each of the following conditions:


(a)  Closing Deliveries. At the Closing, the Purchasers shall have delivered or
caused to be delivered to the Escrow Agent the following:


(i) this Agreement, duly executed by Purchasers;


(ii) the Purchase Price by wire transfer to the account of the Escrow Agent, as
per the terms of the Escrow Agreement; and


(iii) such other documents as the Company or its counsel may reasonably request
in connection with the transactions contemplated hereby.


(b)  Truthfulness and Accuracy of Representations and Warranties. The
representations and warranties of the Purchasers contained herein shall be true
in all material respects at the Closing, with the same effect as though made at
such time. The Purchasers shall have performed in all material respects all
obligations and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by it at
or prior to the Closing.


(c)  Satisfaction of Closing Conditions of Related Stock Purchase Agreement. All
of the Closing conditions set forth in the separate Stock Purchase Agreement of
even date herewith between Purchasers and the Selling Stockholders shall have
been fully satisfied.
 
Section 4. Covenants.


In connection with the purchase and sale of the Shares, the parties hereby
covenant as follows:


4.1  Spin-Off.


(a)   After the Closing, all current assets of the Company shall be transferred
to Town House Land Limited, the Company’s sole operating subsidiary (the
“Subsidiary”), and all of the Company’s liabilities shall be assumed by the
Subsidiary. Contemporaneously with the execution and delivery of this Agreement,
the Company and Subsidiary are executing and delivering an assignment and
assumption agreement pursuant to which the Company and Subsidiary agree to
effect the foregoing transaction (the “Assignment and Assumption Agreement”).


(b)  Immediately after the closing of any future transaction whereby the Company
acquires control and ownership of another company, the Company shall transfer
all of the shares of the Subsidiary held by the Company to a trust, the
beneficiaries of which shall be the stockholders of the Company immediately
prior to Closing (the “Trust”).


 
3

--------------------------------------------------------------------------------

 
(c)  Any and all debts, payables and liabilities of Company shall be settled and
the Company shall be free of assets and liabilities as of the closing date of
the foregoing transactions. Collectively, the foregoing transactions in this
Section 4.1 are referred to as the “Spin-Off.”


Section 5. Representations and Warranties of the Company. 


The Company hereby represents and warrants to Purchasers as follows:
 
5.1  Organization, Qualification, and Corporate Power.


(a)  The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada. The Company has qualified to do
business in all jurisdictions in which it conducts business, where the failure
to so qualify would have a material adverse effect on the Company. The Company
has not received written notice from any other jurisdiction that qualification
may be required. The Company is not subject to any actual or contingent
liability for failure to qualify to do business in any jurisdiction.


(b)  The Company has one (1) wholly owned subsidiary named Town House Land
Limited, a limited liability company duly organized, validly existing and in
good standing under the laws of the Hong Kong Special Administrative Region in
The People's Republic of China ("PRC"). On the date hereof, Town House Land
Limited owns 97% of the issued and outstanding shares of registered capital of
Town House Land (Wuhan) Limited, a limited liability company organized in the
PRC in the City of Wuhan, Hubei Province ("Wuhan Town House"). Wuhan Town House
directly owns 100% of the equity interest in (1) Town House Land (Miami)
Corporation, a Florida corporation, and (2) Town House Land (USA), Inc., a
California Corporation.


5.2  Capitalization.


(a)  On the date hereof: (A) the entire authorized capital stock of the Company
consists of: (i) 150,000,000 of shares of Common Stock and (ii) 50,000,000
shares of the Company’s preferred stock, par value $0.001 (the “Preferred
Stock”), and (B) there are 28,416,500 shares of Common Stock issued and
outstanding. There are no shares of Preferred Stock issued and outstanding.
There are no shares of Common Stock held in treasury. At Closing, all of the
issued and outstanding shares of Common Stock, including the Shares purchased
hereunder, are and shall have been duly authorized and will be validly issued,
fully paid, and non-assessable. As of Closing: (i) there will be no outstanding
or authorized options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, or other contracts or commitments that could
require the Company to issue, sell, or otherwise cause to become outstanding any
of its capital stock and (ii) there will be no outstanding or authorized stock
appreciation, phantom stock, profit participation, or similar rights with
respect to the Company.


 
4

--------------------------------------------------------------------------------

 
(b)  On the date hereof: (A) the entire authorized capital stock of the
Subsidiary consists of 500,000 shares of common stock (the “Subsidiary Shares”),
of which all 500,000 shares of common stock are issued and outstanding and held
by the Company. No other Subsidiary Shares are issued and outstanding. At
Closing, all of the issued and outstanding Subsidiary Shares shall have been
duly authorized and will be validly issued, fully paid, and non-assessable. As
of Closing: (i) there will be no outstanding or authorized options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other contracts or commitments that could require Subsidiary to issue, sell, or
otherwise cause to become outstanding any of its capital stock and (ii) there
will be no outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Subsidiary.


5.3  Authorization of Transaction. The Company has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement or any other document or instrument contemplated hereby or thereby
(collectively, the “Transaction Documents”), and to perform its obligations
under any Transaction Document. The Transaction Documents constitute valid and
legally binding obligations of the Company, enforceable in accordance with the
terms and conditions thereof.


5.4  Noncontravention. Neither the execution and the delivery of any Transaction
Document, nor the consummation of the transactions contemplated thereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which either the Company or Subsidiary is
subject or any provision of the charter or bylaws of the Company or Subsidiary,
or (ii) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which either the Company or
Subsidiary is a party or by which it is bound or to which any of its assets is
subject (or result in the imposition of any Security Interest upon any of its
assets). To the knowledge of the Company, and other than in connection with the
provisions of the Nevada Revised Statutes, the Securities Exchange Act of 1934
(the “Exchange Act”), the Securities Act of 1933, as amended (the “Securities
Act”), and any state securities laws, neither the Company nor Subsidiary needs
to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order for the
parties to consummate the transactions contemplated by the Transaction
Documents.


5.5  Subsidiaries. After giving effect to the Spin-Off, the Company will have no
subsidiaries. The Company’s Board of Directors has approved the Spin-Off of the
Subsidiary to its stockholders and in connection therewith has declared a
dividend of all of the issued and outstanding stock of the Subsidiary payable to
the Company Stockholders of record as of December 8, 2006. The Spin-Off shall be
completed and the dividend paid by the Company within sixty (60) days following
the Closing Date. Other than its ownership of the Subsidiary, the Company has no
assets. As of the date hereof and the Closing Date, no person or entity has any
lien, security interest or claim against the Company’s assets, whether now
existing or hereafter acquired.


 
5

--------------------------------------------------------------------------------

 
5.6  Litigation. There is no action, suit, proceeding, or claim, pending or to
the knowledge of the Company, threatened, and no investigation by any court or
government or governmental agency or instrumentality, domestic or foreign,
pending or to the knowledge of the Company, threatened, against the Company or
the Subsidiary, nor is there any outstanding order, writ, judgment, stipulation,
injunction, decree, determination, award, or other order of any court or
government or governmental agency or instrumentality, domestic or foreign,
against the Company or the Subsidiary.


5.7  Material Adverse Change. Since the date of any Transaction Document and up
to Closing, other than the actions contemplated in any Transaction Document
prior to Closing, there has been no (i) adverse effect on the legality, validity
or enforceability of any Transaction Document, or (ii) material and adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company.


5.8  Listing of the shares of Common Stock. The Company’s Common Stock is listed
for trading on the OTC Bulletin Board (hereinafter referred to as the “OTC”).
The Company is in compliance with all rules, regulations and listing
requirements of the OTC. The Company has not received any notices or other
communication with respect to any violations or potential violations of any
rules, regulations and listing requirements of OTC.


5.9  Taxes. The Company has timely and accurately filed, or caused to be timely
and accurately filed, all tax returns required to be filed by it, and has paid,
collected or withheld, or caused to be paid, collected or withheld, all amounts
of taxes required to be paid, collected or withheld, other than such Taxes for
which adequate reserves have been established and which are being contested in
good faith. There are no claims or assessments pending against the Company for
any alleged deficiency in any tax, there are no pending or, to the Knowledge of
the Company, threatened audits or investigations for or relating to any
liability in respect of any taxes, and the Company has not been notified in
writing of any proposed tax claims or assessments against the Company (other
than in each case, claims or assessments for which adequate reserves have been
established and which are being contested in good faith). The Company has not
executed any waivers or extensions of any applicable statute of limitations to
assess any amount of taxes. There are no outstanding requests by the Company for
any extension of time within which to file any tax return or within which to pay
any amounts of taxes shown to be due on any tax return. To the knowledge of the
Company, there are no liens for taxes on the assets of the Company except for
statutory liens for current taxes not yet due and payable. There are no
outstanding powers of attorney enabling any party to represent the Company with
respect to taxes. Other than with respect to the Company, the Company is not
liable for taxes of any other person or entity, or is not currently under any
contractual obligation to indemnify any person or entity with respect to any
amounts of taxes, or is a party to any tax sharing agreement or any other
agreement providing for payments by the Company with respect to any amounts of
taxes. The Company has not engaged in any transaction which requires its
participation to be disclosed under Treas. Reg. Sec. 1.6011-4.


 
6

--------------------------------------------------------------------------------

 
5.10  Financial Statements and SEC Filings.


(a)  The consolidated financial statements (hereinafter referred to collectively
as the “Company Audited Financial Statements”) of the Company and its
consolidated subsidiaries contained in its Form 10-KSB with respect to the
fiscal year ended December 31, 2005 and 2004, are true and correct and have been
prepared in conformity with GAAP consistently applied throughout the periods to
which such financial statements relate. The Company Audited Financial Statements
fairly present, in all material respects in conformity with such principles as
so applied, the consolidated financial position and results of operations and
cash flows of the Company, at the dates shown and for the periods therein
specified. The balance sheet constituting a part of the Company Audited
Financial Statements fairly present in all material respects all consolidated
liabilities of the Company, on a consolidated basis, of the types normally
reflected in balance sheets as and at the respective dates thereof.


(b)  The consolidated financial statements (hereinafter referred to as the
“Company Interim Financial Statements” and, together with the Company Audited
Financial Statements, herein referred to as the “Company Historical Financial
Statements”) of the Company and its consolidated subsidiaries contained in its
Form 10-QSB with respect to the quarters ending March 31, 2006, June 30, 2006
and September 30, 2006 are true and correct and have been prepared in conformity
with GAAP consistently applied throughout the periods to which such financial
statements relate. The Company Interim Financial Statements fairly present in
all material respects in conformity with such principles so applied, the
consolidated financial position and results of operations and cash flows of the
Company, on a consolidated basis, at the dates shown and for the periods therein
specified. The balance sheets constituting a part of the Company Interim
Financial Statements fairly present, in all material respects, all liabilities
of the Company, on a consolidated basis of the types normally reflected in
balance sheets as and at the respective date thereof.


(c)  The Company is a reporting company registered under Section 12(g) of the
Exchange Act. The Company has filed on a timely basis all forms, reports and
documents required to be filed with the Securities and Exchange Commission
(“SEC”) since January 1, 2004. All such required forms, reports and documents
(including those that the Company may file subsequent to the date hereof) are
referred to herein as the “Company SEC Reports.” As of their respective dates,
the Company SEC Reports (i) were prepared in accordance with the requirements of
the Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such the Company SEC Reports,
and (ii) did not at the time they were filed (or if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Each of the principal executive officer of the Company and the
principal financial officer of the Company (as defined under the Sarbanes-Oxley
Act of 2002), or each former principal executive officer of the Company and each
former principal financial officer of the Company, as applicable, has made the
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002 and the rules and regulations of the SEC promulgated thereunder with
respect to the Company SEC Reports pursuant to the Exchange Act, when
applicable.


 
7

--------------------------------------------------------------------------------

 
(d)  There has never been any stop order issued or, to the knowledge of the
Company, any administrative investigation or proceeding undertaken by the SEC
with respect to the Company and its directors and officers.


5.11  Undisclosed Liabilities. Except otherwise disclosed in this Agreement or
disclosed in the Company’s historical financial statements, the Company does not
have any liabilities, whether accrued, absolute, contingent, or otherwise,
whether due or to become due and whether the amount thereof is readily
ascertainable or not, other than liabilities which, individually or in the
aggregate, would not have a material adverse effect, or any unrealized or
anticipated losses from any unfavorable commitments, other than those which,
individually or in the aggregate, would not have a material adverse effect.


5.12  Broker’s Fees. Neither the Company nor Subsidiary is a party to any
advisory, finder’s or broker’s agreement with respect to the consummation of the
transactions contemplated by this Agreement.


5.13  Compliance with Law. The Company and Subsidiary are in material compliance
with all laws, ordinances and governmental rules and regulations, whether
foreign, federal, state or local, to which the Company and Subsidiary are
subject.


5.14  Assignment and Assumption. Upon Closing and execution and delivery of the
Assignment and Assumption Agreement, the Company (i) will transfer all of its
assets and liabilities to the Subsidiary and (ii) will have no liabilities
whatsoever at the parent level.


Section 6. Representations and Warranties of Purchasers. 


6.1  Authority. The Purchasers hereby represent and warrant to the Company that
Purchasers has all requisite power and authority (corporate or otherwise) to
execute, deliver and perform the Transaction Documents and the transactions
contemplated thereby, and the execution, delivery and performance by Purchasers
of the Transaction Documents have been duly authorized by all requisite action
by Purchasers and each such Transaction Document, when executed and delivered by
Purchasers, constitutes a valid and binding obligation of Purchasers,
enforceable against Buyer in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting creditors' rights and remedies generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).


 
8

--------------------------------------------------------------------------------

 
6.2  Investment and Related Representations.


(a)  Shares as “Restricted” Securities. The Purchasers are aware that neither
the Shares nor the offer or sale thereof to the Purchasers have been registered
under the Securities Act, or under any foreign or state securities law. The
Purchasers acknowledge that the Shares are being offered pursuant to certain
exemptions from Section 5 of the Securities Act for offers and sale of
securities not involving an issuer, underwriter, or dealer. The Purchasers
understand that the Shares are “restricted” securities under U.S. federal
securities laws inasmuch as they are being acquired from an affiliate of the
issuer and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances. The Purchasers represent that they are familiar in general with
Rule 144 under the Securities Act (which provides generally for a one year
holding period and limitations on the amount of “restricted” securities that can
be sold in compliance with the rule upon completion of the holding period), and
understand the resale limitations imposed thereby and by the Securities Act. The
Purchasers understand that each certificate representing the Shares and any
other securities issued in respect of the Shares upon any stock split, stock
dividend, recapitalization, merger or similar event (unless no longer required
in the opinion of counsel for the Company) shall be stamped or otherwise
imprinted with legends substantially in the following form (in addition to any
legend that may now or hereafter be required by applicable state law):


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THEY MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES,
OR DELIVERY OF AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF SUCH
SECURITIES THAT SUCH OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS IN FULL
COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS SOLD IN
COMPLIANCE WITH RULE 144 UNDER SUCH ACT.”


The Purchasers agree that they will not sell any portion of the Shares except
pursuant to registration under the Securities Act or pursuant to an available
exemption from registration under the Securities Act. The Purchasers understand
that the Company shall refuse to transfer the Shares except in accordance with
the restrictions and agreements of the Purchasers set forth in this Section 5.1.


(b)  Investment Representation. The Shares are being acquired by the Purchasers
pursuant to this Agreement for investment and not with a view to the public
resale or distribution thereof unless pursuant to an effective registration
statement or exemption under the Securities Act.


 
9

--------------------------------------------------------------------------------

 
(c)  No Public Solicitation. The Purchasers are acquiring the Shares after
private negotiation and are not receiving the Shares as a result of any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.


(d)  Investor Sophistication and Ability to Bear Risk of Loss. Each Purchaser,
either alone or together with its representatives, acknowledges that it has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares, and has so evaluated the merits and risks of such investment.
Each Purchaser acknowledges that it is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.


(e)  Informed Investment Decision. The Purchasers have received all information
that they requested from the Company in order to make an informed investment
decision with respect to the Shares.


(f)  Purchaser Status. At the time any Purchaser receives any of the Shares,
such Purchaser will be an “accredited investor” as defined in Rule 501 under the
Securities Act.
 
Section 7. Indemnification.


7.1  Indemnification by Company. The Company hereby agrees to indemnify and hold
harmless the Purchasers and its respective affiliates, officers, directors,
partners, members, managers, stockholders, employees, and agents from and
against any and all losses, claims, damages, judgments, penalties, liabilities,
and deficiencies, and agrees to reimburse the Purchasers for all reasonable
out-of-pocket expenses (including reasonable fees and expenses of legal
counsel), in each case promptly as incurred by the other, to the extent arising
out of or in connection with: (i) any material misrepresentation, omission, or
material breach of any of the Company’ representations or warranties contained
in this Agreement; (ii) any failure by the Company to perform any of their
covenants, agreements, undertakings, or obligations set forth in this Agreement
or any ancillary agreement hereto, or (iii) any operations of the Company or
transactions involving the Company occurring on or prior to the Closing Date.


7.2  Indemnification by Purchasers. The Purchasers hereby agrees to indemnify
and hold harmless the Company and their respective affiliates, officers,
directors, partners, members, managers, stockholders, employees, and agents from
and against any and all losses, claims, damages, judgments, penalties,
liabilities, and deficiencies, and agrees to reimburse the Company for all
reasonable out-of-pocket expenses (including reasonable fees and expenses of
legal counsel), in each case promptly as incurred by the other, to the extent
arising out of or in connection with: (i) any material misrepresentation or
material breach of any of the Purchasers’ representations or warranties
contained in this Agreement; (ii) any failure by the Purchasers to perform any
of its covenants, agreements, undertakings, or obligations set forth in this
Agreement or any ancillary agreement hereto, or (iii) any operations of the
Purchasers or transactions involving the Purchasers occurring on or prior to the
Closing Date.


 
10

--------------------------------------------------------------------------------

 
Section 8. Registration Rights.


Contemporaneously with the execution and delivery of this Agreement, the parties
hereto are executing and delivering a Registration Rights Agreement pursuant to
which the Company has agreed to provide to Purchasers and certain stockholders
of the Company registration rights under the Securities Act, and the rules and
regulations promulgated there under, and applicable state securities laws.


Section 9. Successors and Assigns. 


This Agreement shall bind and inure to the benefit of the Company, Purchasers
and their respective successors and assigns.
 
Section 10. Entire Agreement. 


This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings among the parties with
respect thereto.
 
Section 11. Notices. 


All notices, demands and requests of any kind to be delivered to any party in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if (i) personally delivered, (ii) sent by telecopy, electronic
mail or facsimile transmission, (iii) sent by internationally-recognized
overnight courier, or (iv) sent by registered or certified mail, return receipt
requested and postage prepaid, addressed as follows:


If to the Company, to:


SINO-American Development Corporation
1427 West Valley Boulevard, Suite 101
Alhambra, CA 91803
Fax: (626) 281-5701
Attention: Fang Zhong, Chief Executive Officer


If to Purchasers, to:


RP Capital, LLC
10900 Wilshire Boulevard, Suite 500
Los Angeles, CA 90024
Fax: (310) 208-1154
Attention: Kevin K. Leung, Esq.


 
11

--------------------------------------------------------------------------------

 
or to such other address as the party to whom notice is to be given may have
furnished to the other parties to this Agreement in writing in accordance with
the provisions of this Section 11. Any such notice or communication shall be
deemed to have been received (i) in the case of personal delivery, telecopy,
electronic mail or facsimile transmission, on the date of such delivery, (ii) in
the case of internationally-recognized overnight courier, on the next business
day after the date when sent and (iii) in the case of mailing, on the third
business day following that on which the piece of mail containing such
communication is posted.
 
Section 12. Independence of Agreements, Covenants, Representations and
Warranties.


All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such covenant. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder.
 
Section 13. Severability.


It is the desire and intent of the parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, in the
event that any provision of this Agreement would be held in any jurisdiction to
be invalid, prohibited or unenforceable for any reason, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any jurisdiction. Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.


Section 14. Amendments. 


This Agreement may not be modified or amended, or any of the provisions of this
Agreement waived, except by written agreement of the Company and Purchasers.
 
Section 15. Headings. 


The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
Section 16. Governing Law.


All questions concerning the construction, interpretation and validity of this
Agreement shall be governed by and construed and enforced in accordance with the
domestic laws of California without giving effect to any choice or conflict of
law provision or rule (whether in the State of California or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of California. In furtherance of the foregoing, the
internal laws of the State of California will control the interpretation and
construction of this Agreement, even if under such jurisdiction's choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily or necessarily apply. Any action brought under this Agreement
shall be brought in a state or Federal court having competent subject matter
jurisdiction and located in the City of Los Angeles in accordance with the
applicable procedure therefore.


 
13

--------------------------------------------------------------------------------

 
Section 17. Counterparts.


This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement. Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.


Section 18. Survival of Representations, Warranties and Agreements.


All representations, warranties and statements made by a party to in this
Agreement or in any document or certificate delivered pursuant hereto shall
survive the Closing Date. Each of the parties hereto is executing and carrying
out the provisions of this Agreement in reliance upon the representations,
warranties and covenants and agreements contained in this Agreement or at the
closing of the transactions herein provided for and not upon any investigation
which it might have made or any representations, warranty, agreement, promise or
information, written or oral, made by the other party or any other person other
than as specifically set forth herein.


Section 19. Access to Books and Records.


During the course of this transaction through Closing, each party agrees to make
available for inspection all corporate books, records and assets, and otherwise
afford to each other and their respective representatives, reasonable access to
all documentation and other information concerning the business, financial and
legal conditions of each other for the purpose of conducting a due diligence
investigation thereof. Such due diligence investigation shall be for the purpose
of satisfying each party as to the business, financial and legal condition of
each other for the purpose of determining the desirability of consummating the
proposed transaction. The parties further agree to keep confidential and not use
for their own benefit, except in accordance with this Agreement any information
or documentation obtained in connection with any such investigation.


Section 20. Further Assurances.


If, at any time after the Closing, the parties hereby mutually agree that any
further deeds, assignments or assurances in law or that any other things are
necessary, desirable or proper to complete the transactions contemplated hereby
in accordance with the terms of this agreement or to vest, perfect or confirm,
of record or otherwise, the title to any property or rights of the parties
hereto, the parties agree that their proper officers and directors shall execute
and deliver all such proper deeds, assignments and assurances in law and do all
things necessary, desirable or proper to vest, perfect or confirm title to such
property or rights and otherwise to carry out the purpose of this Agreement, and
that the proper officers and directors the parties are fully authorized to take
any and all such action.


[SIGNATURE PAGE FOLLOWS]


 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Stock
Purchase Agreement as of the date first written above.




THE COMPANY:
SINO-AMERICAN
 
DEVELOPMENT CORPORATION
   
By: ________________________
           Fang Zhong
           Chief Executive Officer
               
THE PURCHASERS:
[Signatures set forth in Schedule A]



 
 
15

--------------------------------------------------------------------------------

 